        Case 2:19-cv-00394-DWA Document 20 Filed 05/06/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 Paul Chakot, Jr.,                              )
                                                )
                     Plaintiff,                 )
                                                )
          vs.                                   )   Civil Action No. 2:19-394
                                                )
 Commissioner of Social Security,               )
                                                )
                     Defendant.                 )
                                                )
                                                )
                                                )
 AMBROSE, Senior District Judge



                                         OPINION
                                           and
                                      ORDER OF COURT

                                           SYNOPSIS

       Pending before the Court are Cross-Motions for Summary Judgment. [ECF Nos. 12, 14].

Both parties have filed Briefs in Support of their Motions. [ECF Nos. 13, 15]. After careful

consideration of the submissions of the parties, and based on my Opinion set forth below, I am

granting Plaintiff’s Motion for Summary Judgment and denying Defendant’s Motion for Summary

Judgment.

                                       I. BACKGROUND

       Plaintiff has brought this action for review of the final decision of the Commissioner of

Social Security (“Commissioner”) denying his application for Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act (“Act”). On or about December 11, 2015, Plaintiff applied

for DIB. [ECF No. 9-6 (Ex. 2D)]. In his application, he alleged that since June 10, 2015, he has

been disabled due to diabetes, heart disease, and depression. [ECF No. 9-7 (Ex. 3E)]. His date

                                                1
         Case 2:19-cv-00394-DWA Document 20 Filed 05/06/20 Page 2 of 10




last insured is December 31, 2020. [ECF No. 9-2 at 12]. 1 The state agency denied his claims

initially, and he requested an administrative hearing. Administrative Law Judge (“ALJ”) Matthew

C. Dawson held a hearing on January 18, 2018, at which Plaintiff was represented by counsel.

Id. at 28-62. Plaintiff appeared at the hearing and testified on his own behalf. Id. A vocational

expert also was present at the hearing and testified. Id. at 53-60. In a decision dated May 22,

2018, the ALJ found that Plaintiff could return to his past relevant work as a rig manager as

generally performed and, therefore, that Plaintiff was not disabled under the Act. Id. at 10-18.

Plaintiff requested review of the ALJ’s determination by the Appeals Council, but the Appeals

Council denied Plaintiff’s request for review. Id. at 1-6. Having exhausted all of his administrative

remedies, Plaintiff filed this action.

        The parties have filed Cross-Motions for Summary Judgment. [ECF Nos. 12, 14]. The

issues are now ripe for my review.

                                         II.     LEGAL ANALYSIS

                                   A.          STANDARD OF REVIEW

        The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Regardless of “the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (U.S. 2019).

Substantial evidence has been defined as “more than a mere scintilla.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “It

means – and means only – such relevant evidence as a reasonable mind might accept as


1
 To receive DIB, Plaintiff must establish that he became disabled prior to December 31, 2020, the date on
which his insured status expires, or “date last insured.” 42 U.S.C. §§ 423(a)(1)(A), (c)(1)(B); 20 C.F.R.
§ 404.131(a).


                                                     2
         Case 2:19-cv-00394-DWA Document 20 Filed 05/06/20 Page 3 of 10




adequate to support a conclusion.” Biestek, 139 S. Ct. at 1154. The Commissioner’s findings of

fact, if supported by substantial evidence, are conclusive. 42 U.S.C. § 405(g); Dobrowolsky v.

Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court cannot conduct a de novo review of

the Commissioner’s decision or re-weigh the evidence of record. Palmer v. Apfel, 995 F. Supp.

549, 552 (E.D. Pa. 1998). Where the ALJ's findings of fact are supported by substantial evidence,

a court is bound by those findings, even if the court would have decided the factual inquiry

differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999). To determine whether a finding is

supported by substantial evidence, however, the district court must review the record as a whole.

See 5 U.S.C. § 706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. § 1382(a)(3)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant. 20 C.F.R. § 404.1520. The ALJ must determine:

(1) whether the claimant is currently engaged in substantial gainful activity; (2) if not, whether the

claimant has a severe impairment; (3) if the claimant has a severe impairment, whether it meets

or equals the criteria listed in 20 C.F.R. pt. 404, subpt. P, app. 1; (4) if the impairment does not

satisfy one of the impairment listings, whether the claimant’s impairments prevent him from

performing his past relevant work; and (5) if the claimant is incapable of performing his past

relevant work, whether he can perform any other work which exists in the national economy, in

light of his age, education, work experience and residual functional capacity. 20 C.F.R. §



                                                  3
        Case 2:19-cv-00394-DWA Document 20 Filed 05/06/20 Page 4 of 10




404.1520. The claimant carries the initial burden of demonstrating by medical evidence that he is

unable to return to his previous employment (steps 1-4). Dobrowolsky, 606 F.2d at 406. Once the

claimant meets this burden, the burden of proof shifts to the Commissioner to show that the

claimant can engage in alternative substantial gainful activity (step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

B.     WHETHER THE ALJ ERRED IN CONCLUDING THAT CLAIMANT DID NOT MEET A
       LISTING IN APPENDIX I, SUBPART P, REGULATION 4, SPECIFICALLY LISTING 1.04

       At step two of the analysis, the ALJ found that Plaintiff had severe impairments, including

obesity, degenerative disc disease, diabetes, neuropathy, heart disease, coronary artery disease,

hypertension, lumbago, sciatica, lumbar radiculopathy, and osteoarthritis of the knee. [ECF No.

9-2, at 12-13]. He then found that Plaintiff’s impairments or combination of impairments did not

meet or medically equal the severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. Id. at 13-14. In particular, the ALJ found that Plaintiff’s cardiovascular

impairments failed to meet Listing 4.04 (Ischemic heart disease). Id. at 14. The ALJ further found

that Plaintiff had the residual functional capacity (“RFC”) to perform medium work as defined in

20 C.F.R. § 404.1567(c) except he cannot lift or carry more than 25 pounds; he can only

occasionally climb ramps, stairs, ladders, ropes, or scaffolds; he can frequently balance, stoop,

kneel, crouch, and crawl; he can tolerate occasional exposure to extreme cold, heat, wetness,

humidity, vibration, and pulmonary irritants; he can have no exposure to unprotected heights; he

would need an option to sit for 5 minutes after every 30 minutes of standing or walking; and he

could remain on task and at the work station while sitting. [ECF No. 9-2, at 14-18]. The ALJ

ultimately concluded that Plaintiff was capable of performing his past relevant work as a rig


                                                 4
            Case 2:19-cv-00394-DWA Document 20 Filed 05/06/20 Page 5 of 10




manager, as it is generally performed. Id. at 18. The ALJ did not make any alternative step five

findings.

       Plaintiff asserts that the ALJ erred in determining that his degenerative disc disease and

lumbar radiculopathy were severe impairments, but then failing to analyze those impairments

under Listing 1.04A at step three of the analysis. [ECF No. 13, at 6-8; No. 19, at 4-5]. After careful

consideration, I agree that remand is necessary on this issue.

       In step three of the analysis set forth above, the ALJ must determine if the claimant’s

impairment meets or is equal to one of the impairments listed in 20 C.F.R., Pt. 404, Subpt. P, App.

1. Jesurum v. Sec’y of Health & Human Servs., 48 F.3d 114, 117 (3d Cir. 1995). An applicant is

per se disabled if the impairment is equivalent to a listed impairment and, thus, no further analysis

is necessary. Burnett v. Comm’r, 220 F.3d 112, 119 (3d Cir. 2000). The Court of Appeals for the

Third Circuit has held that:

       Putting the responsibility on the ALJ to identify the relevant listed impairment(s) is
       consistent with the nature of Social Security disability proceedings which are
       “inquisitorial rather than adversarial” and in which “[i]t is the ALJ’s duty to
       investigate the facts and develop the arguments both for and against granting
       benefits.”

Id. at 120, n.2 (quoting Sims v. Apfel, 530 U.S. 103 (2000)). Further, the ALJ must provide an

explanation of his reasoning at step three in order for courts to engage in meaningful judicial

review. See id. at 119-20 (holding that an ALJ’s bare conclusory statement that an impairment

did not match, or was not equivalent to, a listed impairment was insufficient). Subsequent

decisions have clarified, however, that the ALJ’s failure to cite a specific Listing at step three is

not fatal provided that the ALJ’s development of the record and explanation of findings permit

meaningful review of the step-three conclusion. See Jones v. Barnhart, 364 F.3d 501, 503-05 (3d

Cir. 2004); Lopez v. Comm’r of Soc. Sec., 270 F. App’x 119, 121-22 (3d Cir. 2008).



                                                  5
         Case 2:19-cv-00394-DWA Document 20 Filed 05/06/20 Page 6 of 10




        In this case, Plaintiff argues that the ALJ failed to evaluate appropriately whether he had

a condition that met or equaled Listing 1.04A. See 20 C.F.R. pt. 404, subpt. P, app.1 § 1.04. The

applicable version of Listing 1.04 – Disorders of the Spine – provides, in relevant part:

        1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal
        arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease, facet
        arthritis, vertebral fracture), resulting in compromise of a nerve root (including the
        cauda equina) or the spinal cord. With:

        A. Evidence of nerve root compression characterized by neuro-anatomic
        distribution of pain, limitation of motion of the spine, motor loss (atrophy with
        associated muscle weakness or muscle weakness) accompanied by sensory or
        reflex loss and, if there is involvement of the lower back, positive straight-leg
        raising test (sitting and supine);


20 C.F.R. pt. 404, subpt. P, app.1 § 1.04. As the above language indicates, an impairment meets

this Listing when the requirements of both the introductory paragraph and, in this case, paragraph

A, are satisfied.

        Because it is undisputed that the ALJ did not expressly address Listing 1.04 or Plaintiff’s

spine disorders in his step three analysis, the issue is whether his decision, read as a whole,

nevertheless illustrates that he considered the appropriate factors in reaching his general

conclusion that Plaintiff did not meet the requirements of any listing. After careful consideration, I

find that it does not. As an initial matter, although the failure to cite a specific listing is not

dispositive, the fact that the ALJ explicitly cited and discussed Listing 4.04 related to Plaintiff’s

cardiovascular impairments lends credence to Plaintiff’s argument that the ALJ never

contemplated Listing 1.04 in connection with his spinal impairments, either at step three or

elsewhere in his analysis. Indeed, nothing in the ALJ’s decision, read as a whole, suggests that

the ALJ addressed any of the pertinent 1.04 factors. For example, although the record evidence,

including Plaintiff’s October 2016 X-ray results, December 2016 MRI results, and related



                                                  6
         Case 2:19-cv-00394-DWA Document 20 Filed 05/06/20 Page 7 of 10




treatment notes, arguably contain evidence of each of the 1.04A factors, including nerve root

compression, neuro-anatomic distribution of pain (radiculopathy), muscle weakness, sensory

loss, and positive straight leg raise testing, the opinion fails to meaningfully address them. See,

e.g., ECF No. 9-12, 9-13 (Ex. 8F); ECF No. 9-13 (Ex. 9F/15, 39-41); ECF No. 13, at 6-8, and No.

19, at 4-5 (and exhibits cited therein). Rather, in his brief discussion of Plaintiff’s musculoskeletal

pain in the RFC analysis, the ALJ focuses on Plaintiff’s subjective complaints, conservative

treatment history, medication regimen, and other areas, such as Plaintiff’s gait and cane use, not

directly related to the 1.04A factors. [ECF No. 9-2, at 16-17]. Indeed, the opinion never even

mentions, let alone discusses, some of the factors such as positive straight leg raise testing.

Although the evidence in no way requires a finding that Plaintiff’s spinal impairments satisfy the

requirements of Listing 1.04A, the ALJ’s failure to discuss these impairments in the context of this

listing precludes meaningful judicial review of the step three conclusion and requires remand on

this issue.

        Defendant’s arguments to the contrary are unhelpful. Defendant contends that the ALJ’s

failure to address Listing 1.04A is harmless because the evidence fails to establish that Plaintiff

met or equaled each of the Listing’s requirements. [ECF No. 15, at 11-13]. In this regard,

Defendant claims that, despite the 2016 X-ray and MRI, Plaintiff cannot show evidence of

“recurrent nerve root compression for a continuous 12 months.” Id. at 12 (emphasis added). The

ALJ, however, did not rely on the duration of Plaintiff’s alleged impairments in his Opinion, and,

moreover, Defendant neglects to acknowledge that Plaintiff’s post-MRI medical records reflect

continuing symptoms and treatment for Plaintiff’s spinal conditions through at least November

2017. See, e.g., ECF Nos. 9-12, 9-13 (Ex. 8F). Defendant also asserts that the evidence shows

that Plaintiff did not have muscle weakness. [ECF No. 15, at 12-13]. The medical records to which



                                                  7
         Case 2:19-cv-00394-DWA Document 20 Filed 05/06/20 Page 8 of 10




Defendant cites, however, do not support this assertion. To the contrary, one of the records is a

treatment note from a 2014 pre-onset date appointment for a stuffy head, see id. (citing R. 314,

ECF No. 9-10 (Ex. 5F)), and the remaining citations refer to post-MRI treatment records that

reflect, in bold print, that Plaintiff indeed did demonstrate muscle weakness on those dates, id.

(citing R. 359, 367, 371, 375, 384, 388, 392, and 402 (ECF Nos. 9-12, 9-13 (Ex. 8F)). Defendant

further cites to record evidence he claims shows that Plaintiff had a normal gait “at times” and

intact deep tendon reflexes, but he fails to explain how this evidence is relevant to the 1.04A

analysis. Finally, Defendant challenges the necessity of Plaintiff’s cane use, although 1.04A does

not enumerate cane use as a requirement.

       In short, the ALJ’s failure to discuss Listing 1.04A, either explicitly or implicitly, when

Plaintiff’s severe spinal impairments are at issue prohibits me in this case from conducting a

proper and meaningful review. For the reasons set forth above, Defendant has not persuaded me

that the ALJ’s error in this regard is harmless. Consequently, remand is warranted for a full and

proper analysis of Listing 1.04A.

C.     Plaintiff’s Additional Arguments

       Plaintiff raises various other arguments in his brief in support of remand. Most of these

arguments relate to the ALJ’s RFC analysis and other step 4 findings. For example, Plaintiff

contends that the ALJ’s finding that Plaintiff can return to his past relevant work as a rig supervisor

as the work “is generally performed” is contrary to the VE testimony; that the ALJ erred in failing

to provide adequate reasons for omitting certain outcome-determinative limitations contained in

the agency consultative examiner’s opinion; and that the ALJ’s credibility analysis was flawed and

failed to consider relevant evidence such as Plaintiff’s long work history. [ECF Nos. 13, 19]. Since

I am remanding at step 3 as set forth above, I need not consider the details of these arguments



                                                  8
         Case 2:19-cv-00394-DWA Document 20 Filed 05/06/20 Page 9 of 10




at this time.2 A remand may produce different results on these claims, making discussion of them

unnecessary and/or moot. Although I do not make any findings on these points at this juncture,

the ALJ should consider Plaintiff’s work history and any other relevant information as appropriate

on remand.

                                          III.    CONCLUSION

        Under the Social Security regulations, a federal district court reviewing the decision of the

Commissioner denying benefits has three options. It may affirm the decision, reverse the decision

and award benefits directly to a claimant, or remand the matter to the Commissioner for further

consideration. 42 U.S.C. § 405(g) (sentence four). In light of an objective review of all evidence

contained in the record, I find that the ALJ’s decision is not supported by substantial evidence

because the ALJ failed to evaluate Plaintiff’s spinal impairments under Listing 1.04A. In

remanding on the points herein, I make no findings as to whether Plaintiff meets any Listing or is

or is not disabled. I simply find that I cannot properly evaluate the ALJ’s opinion on the record

before me. For these and all of the above reasons, Plaintiff’s Motion for Summary Judgment is

granted to the extent set forth herein, and Defendant’s Motion for Summary Judgment is denied.

An appropriate Order follows.




2
  For purposes of clarity, however, I note that I disagree with Plaintiff that the VE’s use of the adjective
“often” in accepting Plaintiff’s description of his job as he actually performed it (heavy work) necessarily
conflicts with a finding that the job as generally performed is light work (as described in the DOT). Although
the VE agreed that the job as Plaintiff performed it was not atypical, that is not tantamount to testimony that
the job as generally performed has changed or that he otherwise disagreed with the DOT’s description of
the job. Indeed, the VE testified unequivocally that the individual in the ALJ’s hypothetical could perform
Plaintiff’s past work “as generally performed” and that his testimony was consistent with the DOT. [ECF No.
9-2, at 53-60].


                                                      9
       Case 2:19-cv-00394-DWA Document 20 Filed 05/06/20 Page 10 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 Paul Chakot, Jr.,                             )
                                               )
                     Plaintiff,                )
                                               )
          vs.                                  )   Civil Action No. 2:19-394
                                               )
 Commissioner of Social Security,              )
                                               )
                     Defendant.                )
                                               )
                                               )
                                               )
 AMBROSE, Senior District Judge




                                     ORDER OF COURT

       AND NOW, this 6th day of May, 2020, after careful consideration of the submissions of the

parties and for the reasons set forth in the Opinion accompanying this Order, it is ordered that

Plaintiff’s Motion for Summary Judgment [ECF No. 12] is GRANTED to the extent that Plaintiff

seeks remand for further consideration, and the matter is REMANDED to the Commissioner for

further proceedings consistent with the Opinion attached hereto. Defendant’s Motion for Summary

Judgment [ECF No. 14] is DENIED.

                                                   BY THE COURT:


                                                   /s/ Donetta W. Ambrose
                                                   Donetta W. Ambrose
                                                   U.S. Senior District Judge
